Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on the reference combination in the prior rejection of record. Please see below for current prior art rejection of independent claims 1 and 18 of Odry (US 2017/0372155), in view of Park (US 2020/0034948).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odry (US 2017/0372155), in view of Park (US 2020/0034948).

Regarding claim 1, Odry teaches a method for detecting motion of a patient in use of a magnetic resonance system, the method comprising: 
	reconstructing a magnetic resonance representation of the patient from a magnetic resonance scan of the patient [¶0024, wherein MR images are reconstructed. See also rest of reference.]; 
	determining a level of the motion of the patient [¶0027, wherein the artifacts include motion artifacts. ¶0032-0034, wherein the quality score and type of artifact is determined. Therefore, the score of a motion artifact can be determined. See also rest of reference.], the determining of the level being by a machine-learned network in response to input of the magnetic resonance representation to the machine-learned network, the machine-learned network having been trained [¶0027, wherein the artifacts include motion artifacts. ¶0032-0034, wherein the quality score and type of artifact is determined. Therefore, the score of a motion artifact can be determined. ¶0016-0018 uses a discriminator. See also rest of reference.]; and 
	displaying the level of the motion with an image from the magnetic resonance representation [¶0047-0049 and ¶0060-0061, wherein the quality scores are displayed with an image.].
	However, Odry is silent in teaching the machine-learned network having been trained adversarially with a discriminator, the discriminator having been trained to output contrast and/or scanner class.
	Park, which is also in the field of MRI, teaches the machine-learned network having been trained adversarially with a discriminator, the discriminator having been trained to output contrast and/or scanner class [¶0129, ¶0134, ¶0142, DCGAN uses discriminator. The DCGAN can output contrast (T1 or T2). See also rest reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park because both references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Park teaches it is output MR contrast images so that MR images can be mapped to different states [Park - ¶0129, ¶0134, ¶0142]. This will facilitate acquiring more imaging data without performing extra pulse sequences. 

Regarding claim 2, Odry and Park teach the limitation of claim 1, which this claim depends from.
	Odry further teaches wherein reconstructing comprises generating a two-dimensional image as the magnetic resonance representation, and wherein displaying further comprises displaying the two- dimensional image [See claim 3. See also ¶0060-0061 and rest of reference.].

Regarding claim 3, Odry and Park teach the limitation of claim 1, which this claim depends from.
	Odry is silent in teaching wherein the magnetic resonance representation is generated as a T1 or T2 contrast image, and wherein determining comprises determining by the machine-learned network having been trained adversarially with the discriminator where the discriminator was trained to identify between T1 and T2 classes.
	Park further teaches wherein the magnetic resonance representation is generated as a T1 or T2 contrast image [¶0129, ¶0134, ¶0142, T1 or T2 image is input. See also rest reference.], and wherein determining comprises determining by the machine-learned network having been trained adversarially with the discriminator where the discriminator was trained to identify between T1 and T2 classes [¶0129, ¶0134, ¶0142, the DCGAN can determine between T1 and T2 and then coverts the image into the different contrast (T1 to T2, or T2 to T1). See also rest reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park because both references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Park teaches it is output MR contrast images so that MR images can be mapped to different states [Park - ¶0129, ¶0134, ¶0142]. This will facilitate acquiring more imaging data without performing extra pulse sequences.

Regarding claim 4, Odry and Park teach the limitation of claim 1, which this claim depends from.
	Odry is silent in teaching wherein the magnetic resonance representation is generated with a first main magnet field strength, and wherein determining comprises determining by the machine-learned network having been trained adversarially with the discriminator where the discriminator was trained to Page 2 of 10identify between field strength classes including the first main magnet field strength.
	Park further teaches wherein the magnetic resonance representation is generated with a first main magnet field strength, and wherein determining comprises determining by the machine-learned network having been trained adversarially with the discriminator where the discriminator was trained to Page 2 of 10identify between field strength classes including the first main magnet field strength [This claim depends from claim 1, which includes an “and/or” statement. Since “field strength classes” are part of scanner class, the reference combination still reads on the “or” statement of “contrast”. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park because both references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Park teaches it is output MR contrast images so that MR images can be mapped to different states [Park - ¶0129, ¶0134, ¶0142]. This will facilitate acquiring more imaging data without performing extra pulse sequences.

Regarding claim 5, Odry and Park teach the limitation of claim 1, which this claim depends from.
	Odry is silent in teaching he magnetic resonance representation is generated with a first class of magnetic resonance scanner, and wherein determining comprises determining by the machine-learned network having been trained adversarially with the discriminator where the discriminator was trained to identify between different classes of magnetic resonance scanners including the first class.
	Park further teaches he magnetic resonance representation is generated with a first class of magnetic resonance scanner, and wherein determining comprises determining by the machine-learned network having been trained adversarially with the discriminator where the discriminator was trained to identify between different classes of magnetic resonance scanners including the first class [This claim depends from claim 1, which includes an “and/or” statement. Since “field strength classes” are part of scanner class, the reference combination still reads on the “or” statement of “contrast”. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park because both references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Park teaches it is output MR contrast images so that MR images can be mapped to different states [Park - ¶0129, ¶0134, ¶0142]. This will facilitate acquiring more imaging data without performing extra pulse sequences.

Regarding claim 6, Odry and Park teach the limitation of claim 1, which this claim depends from.
	Odry further teaches wherein determining comprises determining by the machine-learned network comprises a deep convolutional neural network [¶0031. See also rest of reference.].

Regarding claim 9, Odry and Park teach the limitation of claim 6, which this claim depends from.
Odry is silent in teaching wherein determining comprises determining by the machine-learned network and the discriminator having been trained with a combined loss.
Park further teaches wherein determining comprises determining by the machine-learned network and the discriminator having been trained with a combined loss [¶0105-0107, loss is based on both generator and discriminator, therefore combined loss. ¶0142-0146. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park because both references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Park teaches it is output MR contrast images so that MR images can be mapped to different states [Park - ¶0129, ¶0134, ¶0142]. This will facilitate acquiring more imaging data without performing extra pulse sequences.

Regarding claim 18, Odry teaches a magnetic resonance system for motion detection independent of scanner or contrast, the magnetic resonance system comprising: Page 3 of 10
a magnetic resonance imager configured to generate magnetic resonance data representing a patient [¶0024, wherein MR images are reconstructed. See also rest of reference.]; 
an image processor configured to detect motion by input of the magnetic resonance data to a machine-learned model [¶0027, wherein the artifacts include motion artifacts. ¶0032-0034, wherein the quality score and type of artifact is determined. Therefore, the score of a motion artifact can be determined. See also rest of reference.], the machine-learned model having been trained [¶0027, wherein the artifacts include motion artifacts. ¶0032-0034, wherein the quality score and type of artifact is determined. Therefore, the score of a motion artifact can be determined. ¶0016-0018 uses a discriminator. See also rest of reference.]; and 
a display configured to display information based on the detected motion [¶0047-0049 and ¶0060-0061, wherein the quality scores are displayed with an image.].
However, Odry is silent in teaching the machine-learned model having been trained adversarially based on labels for image class, wherein the image class comprises type of magnetic resonance contrast and/or type of magnetic resonance scanner, the magnetic resonance imager being one of a plurality of types of magnetic resonance scanners.
Park further teaches the machine-learned model having been trained adversarially based on labels for image class, wherein the image class comprises type of magnetic resonance contrast and/or type of magnetic resonance scanner, the magnetic resonance imager being one of a plurality of types of magnetic resonance scanners [¶0129, ¶0134, ¶0142, DCGAN uses discriminator. The DCGAN can output contrast (T1 or T2). See also rest reference. ¶0129, ¶0134, ¶0142, the DCGAN can determine between T1 and T2 and then coverts the image into the different contrast (T1 to T2, or T2 to T1). See also rest reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park because both references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Park teaches it is output MR contrast images so that MR images can be mapped to different states [Park - ¶0129, ¶0134, ¶0142]. This will facilitate acquiring more imaging data without performing extra pulse sequences.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Odry, in view of previously cited Park, and in further view of Braun (“Wasserstein GAN for Motion Artifact Reduction of MR images” which is an abstract for the 2018 ISMRM. This NPL was published on June 1st 2018 according to the publishing guidelines found on the ISMRM website, which is included in this action. Herein referred to as Braun.).

Regarding claim 7, Odry and Park teach the limitation of claim 6, which this claim depends from.
	However, Odry and Park are silent in teaching wherein determining comprises determining by the deep convolutional neural network comprising a DenseNet.
	Braun further teaches wherein determining comprises determining by the deep convolutional neural network comprising a DenseNet [Introduction and Methods section, wherein a deep/fully convolutional DenseNet is used. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Han and the teachings of Braun because all references teach using machine learning with magnetic resonance imaging (MRI) and using generators and discriminators and  Braun further teaches it is known in the art to use Densenets as the generators for machine learning [Braun – Methods section].

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Odry, in view of previously cited Park, and in further view of Han (US 2019/0318474).

Regarding claim 8, Odry and Park teach the limitation of claim 6, which this claim depends from.
	Odry further teaches wherein determining comprises determining by the deep convolutional neural network including a convolutional layer and a pooling layer [¶0031. ¶0047-0064. See also rest of reference.]. 
Park further teaches wherein determining comprises determining by the deep convolutional neural network including a convolutional layer and a pooling layer, wherein the deep convolutional neural network was trained with the discriminator [Fig. 20, wherein the discriminator is at the input. See also Fig. 21 which shows the discriminator architecture. See also rest of reference.] connected from before the pooling layer [Fig. 20, wherein the discriminator is before the pooling layer ASPP module. See also rest of reference.].
However, Odry and Park are silent in teaching the discriminator connected to receive features of the deep convolutional neural network.
Han further teaches wherein determining comprises determining by the deep convolutional neural network including a convolutional layer and a pooling layer [¶0082-0084. See also rest of reference.], wherein the deep convolutional neural network was trained with the discriminator connected to receive features of the deep convolutional neural network [Fig. 4, wherein generator 420 is trained by discriminator 430, see also ¶0069. See also Fig. 5 and rest of reference.].  
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park with the teachings of Han because all references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Han teaches it is known in the art to train the convolution neural network with a discriminator to produce better imaging data and therefore, improve the convolution neural network [Han - ¶0069]. 

Regarding claim 19, Odry and Park teach the limitation of claim 1, which this claim depends from.
	Odry further teaches wherein the machine-learned model comprises a convolutional neural network [¶0031; ¶0053-¶0062. See also rest of reference.].
	Park further teaches wherein the machine-learned model comprises a convolutional neural network having been trained with a discriminator [Fig. 20, wherein the discriminator is at the input. See also Fig. 21 which shows the discriminator architecture. See also rest of reference.].
However, Odry and Park are silent in teaching receiving features from within the convolutional neural network.
	Han further teaches wherein the machine-learned model comprises a convolutional neural network having been trained with a discriminator receiving features from within the convolutional neural network [¶0082-0084. See also rest of reference. Fig. 4, wherein generator 420 is trained by discriminator 430, see also ¶0069. See also Fig. 5 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Odry and Park with the teachings of Han because all references are in the field of using machine learning with magnetic resonance imaging (MRI) and the references disclose using discriminators. Further, Han teaches it is known in the art to train the convolution neural network with a discriminator to produce better imaging data and therefore, improve the convolution neural network [Han - ¶0069]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Previously cited prior art Han does teach the limitations of claim 9, the loss function L is based on the generator (G) and the discriminator (D) [¶0074]. Therefore, it is a combined loss. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896